Citation Nr: 0032618	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  97-26 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and witness



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in March and October 
1997, by the San Juan, Puerto Rico, Regional Office (RO) of 
the Department of Veterans Affairs (VA), whereby the issues 
identified on the first page of the decision were denied.  


REMAND

The veteran avers that he currently manifests PSTD that is 
due to service.  He testified that he was a cook in an 
infantry unit, and that he had to take food to the area where 
the soldiers were in combat.  He additionally indicated that 
he was present in an area that fell under attack, and that on 
one occasion, a kitchen sergeant died "right in front of 
him".  He did not recall the name or the date of the 
incident when questioned.  When asked if he knew whether any 
his comrades, any acquaintance, or any member of his unit 
died while he was there, the veteran indicated that a 
neighbor died approximately the same month that he was 
leaving, in March or April 1969.  He thought his name was 
José Torres or Juan Torres.  Although he did not witness this 
death, he averred it contributed to his PTSD.  He also 
testified that he thought he helped wounded soldiers onto a 
helicopter.  The medical evidence shows diagnoses of PTSD.  

However, it does not appear that the veteran's stressor 
incidents have been verified.  Specifically, the statement of 
the case indicates that no date for the death of his neighbor 
was indicated, however, we note that the veteran testified 
that his neighbor was killed either in March or April 1969.  
Also, the veteran indicated at least one death in his unit 
during his service.  The appropriate command chronologies or 
morning reports would prove especially probative in this 
regard.  

Additionally, the record reflects that the veteran had 
private treatment for PTSD, and that additional medical 
evidence is available for review that does not appear to be 
associated with his claims file.  The veteran should be asked 
to provide a listing of all treatment received by private 
practitioners, with names, addresses and dates of treatment.  
Also, we note that his witnesses testified in February 1998 
that the veteran was recently hospitalized, however, that 
report does not appear to be of record.

The veteran has also averred that service connection for a 
skin disorder is warranted, both on a direct basis, and as a 
result of exposure to Agent Orange.  A January 1997 VAE 
report shows that the veteran was assessed with: 
(1) psoriasiform dermatitis, right hand; (2) tinea manuum, 
tinea pedis; (3) miliaria rubra, (4) seborrheic keratosis, 
back; and (5) intradermal Wen, back.  Although this 
examination contains competent evidence that the veteran has 
a disability, it does not contain sufficient medical evidence 
for VA to make a decision on the claim.  As the statements of 
the claimant indicate that the symptoms may be associated 
with his active service, an examination with opinion is 
required in this case.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  First, the RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran for 
PTSD and / or skin disorders since his 
active service.  After securing the 
necessary releases, the RO should obtain 
these records.  

2.  Next, the RO should obtain the 
veteran's VA hospitalization records from 
December 1997 to February 1998.  

3.  The veteran should then be afforded a 
VA skin examination to determine whether 
it is as likely as not that his current 
skin disorders are related to service.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

4.  The RO should also make attempt(s) to 
verify the veteran's stressor 
contentions, specifically, that Juan or 
José Torres died in Vietnam in March or 
April 1969, and that there was a death in 
the veteran's unit, securing any relevant 
records, including, but not limited to, 
command chronologies or morning reports, 
maintained by a governmental entity 
through official channels.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Next, if the veteran's stressors are 
verified, or if otherwise indicated, the 
RO should have the veteran scheduled for 
another PTSD examination, by an examiner 
other than the July 1999 psychiatrist.  
The examiner should express an opinion as 
to whether the veteran currently manifests 
PTSD due to his active service.  

7.  If the benefit sought on appeal 
remains denied, the veteran and the his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
Board of Veterans' Appeals





